DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-3, 5, 6 and 17. 

Applicants' arguments, filed 10/26/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim(s) 1, 3, 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2017/0071865, Mar. 16, 2017) in view of Uchiyama et al. (US 2003/0215417, Nov. 20, 2003), Lapidot et al. (US 2011/0150954, Jun. 23, 2011), Dardelle et al. (US 2014/0106032, Apr. 17, 2014), and Hartmann et al. (US 2009/0035557, Feb, 5, 2009). 
	Goldstein et al. disclose a multi-layer microcapsule comprising an inner core microcapsule (i.e. claimed primary capsule) and at least one outer shell enveloping the inner core microcapsule. The inner core microcapsule comprises a core comprising active agent, which is enveloped by a shell comprised of a first wall-forming material (i.e. claimed first binder). The at least one outer shell comprises a second wall-forming material (i.e. claimed second binder), a fatty acid salt, and an opaque substance (¶ [0016]). When the multi-layer microcapsule comprises one outer shell enveloping the inner core-shell microcapsule, a double-layer microcapsule is formed (¶ [0084]). The opaque substance of the outer shell may be TiO2 (i.e. claimed coloring agent) (¶ [0024]). The fatty acid salt of the outer shell may be stearic acid (i.e. claimed softening agent) (¶ [0027]). The second-wall forming material (i.e. claimed second binder) may be ethyl cellulose (¶ [0109]). The first and second wall-forming material may be independently different (¶ [0033]). The active agent encapsulated may be an odor agent. These agents can be used to mask an undesired odor of other components of the formulation (¶ [0169]). Additional agents and/or additives can be included. These agents can be encapsulated (¶ [0273]). Examples of additives and/or agents include surfactants (¶ [0276]). The microcapsules can be an ingredient for oral hygiene care, e.g. toothpastes (¶ [0171] and [0153]). The multi-layer microcapsule (e.g. double capsule) has a mean size within a range of about 50 µm to about 350 µm (¶ [0043]). 
	Goldstein et al. differ from the instant claims insofar as not disclosing wherein the active agent is charcoal powder. 
	However, Uchiyama et al. disclose a malodor-controlling composition comprising microcapsules containing an active material and/or an optional odor control agent (abstract). Suitable odor control agents include activated charcoal (¶ [0061]). The activated charcoal has a particle size of less than about 10 microns (¶ [0062]). The composition may be incorporated into toothpastes and cosmetics (¶ [0125]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Goldstein et al. disclose wherein the active agent may be an odor agent to mask an undesired odor. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated activated charcoal into the composition of Goldstein et al. since it is a known and effective odor agent for controlling malodor for microcapsules as taught by Uchiyama et al. 
	The combined teachings of Goldstein et al. and Uchiyama et al. do not disclose wherein the core of the microcapsule comprises sorbitan stearate (i.e. claimed dispersing agent).
	However, Lapidot et al. disclose agent-encapsulating sol-gel particles (abstract). The particles may be used in cosmetic and oral care products (¶ [0002]). The inner phase of the particle may comprise at least one surfactant. Suitable surfactants include sorbitan stearate (¶ [0054]).
	It would have been prima facie obvious to one of ordinary skill in the art to have the core of the microcapsule of Goldstein et al. comprise sorbitan stearate (i.e. claimed dispersing agent) since Goldstein et al. disclose wherein surfactants may be encapsulated and sorbitan stearate is a known and effective surfactant as taught by Lapidot et al. 
	The combined teachings of Goldstein et al., Uchiyama et al., and Lapidot et al. do not disclose wherein the first wall-forming material comprise wheat starch (i.e. claimed first binder).
	However, Dardelle et al. disclose wherein natural starch is a wall-forming polymer (¶ [0086]).
	Hartmann et al. disclose wherein natural starches include wheat starch (¶ [0172]).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated natural starch, such as wheat starch, as the first wall-forming material of Goldstein et al. since the first and second wall-forming material may be different and natural starch is a known and effective wall-forming material as taught by Dardelle et al. and wheat starch is a known and effective natural starch as taught by Hartmann et al. 

2.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2017/0071865, Mar. 16, 2017) in view of Uchiyama et al. (US 2003/0215417, Nov. 20, 2003), Lapidot et al. (US 2011/0150954, Jun. 23, 2011), Dardelle et al. (US 2014/0106032, Apr. 17, 2014), Hartmann et al. (US 2009/0035557, Feb, 5, 2009), and further in view of Kvitnitsky et al. (US 2006/0051425, Mar. 9, 2006).
	The teachings of Goldstein et al., Uchiyama et al., Lapidot et al., Dardelle et al., and Hartmann et al. are discussed above. Goldstein et al., Uchiyama et al., Lapidot et al., Dardelle et al., and Hartmann et al. do not disclose wherein the inner core microcapsule (i.e. claimed primary capsule) has an average diameter of 10 µm to 200 µm. 
	However, Kvitnitsky et al. disclose a double-layer microcapsule (¶ [0024]). The outer diameter of the inner core microcapsule is in the range of 1-100 µm and the outer diameter of the double-layer microcapsule is in the range of 10-200 µm (¶ [0122]).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the inner core microcapsule (i.e. claimed primary capsule) of Goldstein et al. to have a diameter of 1-100 µm since Goldstein et al. do not disclose a diameter for the inner core microcapsule and this is a known and effective size for inner core microcapsules as taught by Kvitnitsky et al.

3.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2017/0071865, Mar. 16, 2017) in view of Uchiyama et al. (US 2003/0215417, Nov. 20, 2003), Lapidot et al. (US 2011/0150954, Jun. 23, 2011), Dardelle et al. (US 2014/0106032, Apr. 17, 2014), Hartmann et al. (US 2009/0035557, Feb, 5, 2009), and further in view of Itaya et al. (JP 2002348222 A, Dec. 4, 2002).
	The teachings of Goldstein et al., Uchiyama et al., Lapidot et al., Dardelle et al., and Hartmann et al. are discussed above. Goldstein et al., Uchiyama et al., Lapidot et al., Dardelle et al., and Hartmann et al. do not disclose wherein the activated charcoal is bamboo charcoal. 
However, Itaya et al. disclose a toothpaste comprising charcoal powder (abstract). The charcoal powder may be bamboo charcoal. The charcoal powder is subjected to a gas activation method or a chemical activation method (¶ [0013]).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated activated charcoal as the active agent. Accordingly, it would have been prima facie obvious to one of ordinary to have incorporated activated bamboo charcoal as the active ingredient since this is a known and effective type of activated charcoal as taught by Itaya et al. 

Response to Arguments
Applicant argues that the charcoal-containing double capsule of amended independent claim 1 exhibits advantageous effects. It cannot be expected that the same or similar effects to those of the charcoal-containing double capsule of amended independent claim 1 should be exhibited from the modified capsule according to the asserted combination of the cited references. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not explained why one of ordinary skill in the art would not have expected that the same or similar effects to those of the charcoal-containing double capsule of amended independent claim 1 from the modified capsule according to the asserted combination of the cited references. Applicant has not explained what part of the claimed invention causes these effects. If the effects are due to the claimed composition being a double capsule, Applicant’s argument would not be persuasive since a double capsule is known in the art as taught by the rejection above. As such, Applicant’s argument is unpersuasive.

Conclusion
Claims 1-3, 5, 6 and 17 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612